Citation Nr: 0634394	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for renal stones with 
dysfunction, status post removal of right kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1940 to June 1945.   He was awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2005.  A statement of the case was issued in February 
2005, and a substantive appeal was received in May 2005.  

In September 2006, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in October 2006 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   


FINDINGS OF FACT

1.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service, including noise exposure 
during service.

2.  Kidney disability, described as renal stones with 
dysfunction, status post removal of right kidney, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is such disability otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§  
3.303, 3.304(d) (2006).

2.  Kidney disability, described as renal stones with 
dysfunction, status post removal of right kidney, was not 
incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R 
§§ 3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  In a September 2003 letter 
(prior to the rating decision on appeal), VA effectively and 
timely notified the veteran of the evidence needed to 
substantiate his claims as well as the duties of VA and the 
appellant in furnishing evidence.  Another VCAA letter was 
furnished to the veteran in August 2005.  The Board also 
notes that the VCAA letters implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant. The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  In 
the present appeal, the appellant was provided an August 2005 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection, but there has been no notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim or the effective date of the disability.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the preponderance of the evidence 
is against the veteran's claims for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Also, the veteran was afforded VA examinations in October 
2003, July 2004 and September 2004, and no further VA 
examination is necessary.  Appropriate medical opinions have 
been obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  In a statement received in August 2005, 
the veteran stated that he did not have any more evidence or 
information to submit.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus

The veteran is claiming entitlement to service connection for 
tinnitus.  The Board finds there is no competent evidence of 
record documenting the presence of tinnitus in the service 
medical records or shortly thereafter.  A June 1945 exit 
examination showed that the veteran's ears were clinically 
evaluated as normal.  Further, when asked to list significant 
diseases, wounds, and injuries during that examination, the 
veteran did not report any tinnitus or ringing in his ears.  
The veteran's entire service medical records are negative for 
any complaints or treatments of tinnitus in service.  

Although the veteran's service medical records do not contain 
any documentation of any tinnitus during service, the VA has 
determined that the veteran did engage in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable and the 
veteran's assertions regarding the combat related tinnitus 
are accepted despite the lack of supporting documentation in 
service medical records.  The veteran, however, must still 
submit evidence establishing a casual nexus between an in-
service event and his current disability.  See Kessel v. 
West, 13 Vet. App. 9 (1999).  

The Board notes that there are no post-service medical 
reports pertaining to tinnitus until the veteran's filing of 
this claim.  The veteran was afforded a VA examination in 
October 2003.  It was noted that the veteran served in an 
artillery unit in World War II (WWII).  The veteran stated to 
the examiner that he first noticed a rare, ringing sound in 
both ears two years prior to the examination, which appears 
to date the onset of tinnitus to some time in 2001.  He 
further stated that it occurred every week or two and lasted 
5 minutes.  The veteran attributed his tinnitus to his 
exposure to artillery and weapons fire during WWII.  After 
eliciting history from the veteran, reviewing the claims 
file, and examining the veteran, the examiner opined that the 
tinnitus was less likely than not related to military noise 
exposure.  It was also noted, again, that that the tinnitus 
was noticeable only two years before the VA October 2003 
examination.  

The veteran was afforded another VA audiological examination 
in July 2004.  The veteran again reported a rare, ringing 
sound in both ears.  He further reported that he was a WWII 
combat veteran who experienced significant exposure to 
aircraft and artillery in service.  He told the examiner that 
he had no significant noise exposure as a civilian.  After a 
thorough examination, the examiner noted that the veteran's 
tinnitus was unilateral and of fairly recent onset.  In the 
examiner's opinion, it was less likely as not that the 
veteran's tinnitus was related to acoustic trauma in service.  
Based on the medical opinions, and the absence of medical 
evidence to the contrary, the Board finds that there is no 
casual connection between the veteran's tinnitus and his 
active-duty service.  

The Board also notes that there is no evidence of a 
continuity of symptomatology after service.  The records show 
that it was approximately 56 years after service when the 
veteran noticed the onset of tinnitus, and approximately 58 
years until the veteran sought treatment.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Also, the veteran had 
submitted claims for other VA benefits based on other 
disabilities in July 1945, January 1947, and April 2000.  It 
was not until July 2003 when the veteran submitted a claim 
for tinnitus.  This suggests that the veteran did not believe 
he had tinnitus related to his service acoustic trauma until 
many years after service as the Board believes it reasonable 
to assume that the veteran would have included a tinnitus 
claim with his other earlier claims.  It is also significant 
that various medical reports associated with earlier claims 
for benefit did not include any complaints of tinnitus, 
although some of those reports included examination findings 
related to the ears.  In sum, there is no supporting evidence 
to suggest any continuity of tinnitus from service to show a 
nexus to service.   

The Board acknowledges the veteran's assertions that the 
currently diagnosed tinnitus was caused by in-service noise 
exposure and that he had no loud noise exposure after 
service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In the 
present case, the clear medical opinion based on review of 
the record is that there is no relationship of the veteran's 
tinnitus to service. 

Overall, the medical evidence suggests that the veteran did 
not have tinnitus during service or shortly thereafter.  
Thus, a preponderance of evidence is against the veteran's 
claim for tinnitus.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107.

Kidney Disability

The veteran is also claiming entitlement to service 
connection for renal stones with dysfunction, status post 
removal of right kidney.  The veteran maintains that he was 
treated early in service for kidney stones, and a fellow 
serviceman has submitted a statement to the effect that he 
remembers the veteran being hospitalized for kidney stones on 
several occasions from 1940 to 1942.  The veteran's spouse 
has also submitted a statement to the effect that she met the 
veteran in 1940 and that the veteran complained constantly of 
pain in the right kidney area.  

The claims file appears to include a large number of service 
medical records, but review of those quite detailed records 
does not reveal any medical findings or diagnosis of kidney 
disease.  The veteran was treated in early 1940 for gastric 
symptoms, but medical records associated with that 
hospitalization appear to suggest that the right side pain 
complained of at that time was related to a pre-service 
appendectomy.  Subsequent military hospitalizations for other 
disorders, including tonsillitis, do not include any 
complaints or medical findings of kidney problems.  Various 
physical examinations showed that the veteran had no genito-
urinary problems.  Further, the veteran's June 1945 exit 
examination showed that the veteran's genito-urinary system 
was clinically evaluated as normal.  Although the Board 
recognizes the assertions of the veteran, his spouse, and a 
fellow servicemember that he was treated for several times 
for kidney stones during the first few years of his service, 
the detailed service medical records simply do not support 
such a finding.  The service medical records do show several 
hospitalizations, but for reasons other than kidney disease.  
This is highly significant since these are the very records 
where it would be expected that continuing kidney problems 
would be documented by medical personnel.  Instead, the 
service medical records appear to support a finding of no 
kidney problems during service, including at the time of 
separation from service.   

The first post-service medical record is a February 1948 VA 
examination report which shows that the veteran's genito-
urinary system was clinically evaluated as normal at that 
time.  The next post-service medical record is a February 
1949 VA clinical record.  It was noted that it was the third 
time the veteran had kidney trouble and that he had been 
admitted to the hospital since January 1949.  It was also 
noted that the first time occurred two months prior to this 
visit; the veteran sought the attention of the local doctor 
who gave him prescriptions.  The examiner noted that in both 
times after the veteran was seen for his kidneys, his kidney 
troubles cleared up.  During this visit, the veteran was seen 
by the urology department and the impression was that he had 
chronic prostatitis and posterior urethritis.  The veteran 
was given medication and was discharged in February 1949 
after tenderness in his right flank subsided and the pain on 
urination subsided.  

The record shows that in May 1974 the veteran underwent a 
nephrectomy to remove his right kidney at King's Daughters 
Clinic & Hospital.  Records associated with this surgery do 
not include any reference to when the kidney problem first 
arose.

The veteran was afforded a VA examination in September 2004.  
The veteran reported that he had kidney stones several times 
in 1941 while in service and was put on sick call.  The 
examiner noted, however, that the veteran was not treated for 
kidney stones in service.  The examiner also noted that the 
veteran was hospitalized in January 1949 with an initial 
diagnosis of nephritis and later discharged in February 1949 
with a diagnosis of chronic prostatitis and acute posterior 
urethritis.  The examiner opined that it was less likely than 
not that the right nephrectomy due to chronic pylonephritis 
due to renal calculi was the result of the veteran's chronic 
prostatitis.  The examiner based his opinion on the fact that 
the right nephrectomy was the result of renal calculi causing 
chronic pyelonephritis, and there was no documentation of 
treatment for renal calculi in the veteran's claims file.

The Board also notes that there is no persuasive evidence of 
a continuity of symptomatology after service.  As noted 
above, the first supporting evidence of kidney complaints was 
in 1949, several years after discharge from service.  
Moreover, it appears that medical personnel apparently 
concluded that the problem at that time was not a kidney 
problem.  It was not until May 1974 when the veteran 
underwent a nephrectomy.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  

As noted in the discussion of the tinnitus issue, the record 
shows that the veteran had submitted claims for other 
disabilities in July 1945, January 1947, and April 2000.  He 
did not include reference to a kidney disability in those 
claims which suggests that he did not believe that his kidney 
problem was related to service until relatively recently.  
Medical records associated with these prior VA claims also do 
not document kidney complaints or medical findings of kidney 
disease. 

The Board acknowledges the veteran's belief that his renal 
stones with dysfunction, status post removal of right kidney 
are service-connected.  In his notice of disagreement 
received in January 2005, the veteran claimed that the pain 
he experienced in his kidney area while on active duty was 
the onset or early development of his disability.  Further, a 
statement from the veteran's wife received in January 2005 
noted that the veteran had complained of pain in the right 
kidney area since they were married in June 1942.  She 
further noted that he had written to her several times from 
Fort Sam Houston, Texas complaining of the pains in his right 
kidney area.  She, too, contended that the onset began in the 
1940's.  In support of the veteran's contention, he submitted 
a statement from his friend in service that was received in 
May 2004.  His friend stated that the veteran was 
hospitalized for kidney stones in November 1942 when they 
were stationed in Camp McCoy, Wisconsin.  The veteran's 
friend further stated that in 1947, the veteran was 
hospitalized when he had a kidney removed.  

However, the statement of the veteran, his spouse, and fellow 
serviceman, made many years after the events in question, are 
simply inconsistent with the contemporaneous medical records.  
The Board again stresses that there is no service medical 
evidence of record showing hospitalization for any kidney 
disability in service.  The only complaint of pain in service 
that is of record regarding the veteran's right quadrant was 
in March 1940.  The veteran reported that he had similar 
attacks in the past.  The first was right after a surgery, 
and the second one was in November 1939.  According to the 
veteran, the pain went away after a few days.  There was no 
diagnosis of a kidney disability.  As noted above, various 
physical examinations showed that the veteran had no genito-
urinary problems.  Further, the veteran's June 1945 exit 
examination showed that the veteran's genito-urinary system 
was clinically evaluated as normal.  This is significant 
because it shows that in the opinion of medically trained 
individuals, the veteran's genitor-urinary system was 
clinically normal at the time of discharge.  

The Board acknowledges the veteran's honorable World War II 
service and does not doubt his sincerity in advancing his 
claim.  However, the totality of the competent evidence is 
against a finding that his kidney disability was manifested 
during his service or is otherwise related to such service.  
There is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).  The 
weight of the evidence is against the veteran's claim.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


